DETAILED ACTION

Election/Restrictions
The restriction requirement mailed on February 11, 2021 has been reconsidered in light of Applicant’s amendments to the claims in the response filed February 18, 2020 and the restriction requirement is hereby withdrawn.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-13 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2019 has been considered by the examiner.

Reasons for Allowance
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest the claimed enhanced substrate. 

Haas (US 6224965) is the closest prior art of record. Haas teaches electronic substrates comprising a non-woven filler material and a resin material (abstract). The prepregs comprise a reinforcing material consisting primarily of micro-fiber glass and a partially cured polymer (col. 2, lines 21-26). Haas also teaches prepregs made on the surface of copper foil creating a Reinforced Resin Coated Copper (RRC) material (col. 2, lines 13-16). The polymer of the prepreg is impregnated into the substrate when it is partially cured, then the laminate is heated to fully cure the polymer (col. 2, lines 37-44). The glass fiber prepreg includes a binder of epoxy-vinyl acetate (col. 4, lines 20-25).
Haas is silent as to the coating containing an N-heterocyclic carbene (NHC) compound comprising a matrix reactive pendant group that enhances bonding of the carbene-coated metal foil to the base polymer represented by the formula in claim 1.

Johnson (US 2014/0275555), is the closest prior art of record with respect to the NHC compound. Johnson teaches articles and methods comprising persistent carbenes useful for electronic applications (abstract) having a structure according to Formula (I) (paragraph [0079]). Of the options exemplified by Johnson, choosing X in Formula (I) such that it is –NR-, -N=, -N+R=, -S-, or –O- will result in a cyclic carbene with a heteroatom (paragraph [0080]). Johnson exemplifies the precursor salt IS2 (paragraph [0260]), which is an N-heterocyclic carbene precursor compound containing two functionalizable groups.
As used in Johnson “functionalizable” groups refer to a group or moiety which is capable of being chemically modified via chemical reaction such as polymerization (paragraphs [0058] and [0060]). Johnson teaches a variety of functionalizable groups including alkenyl groups, which encompass the claimed vinyl group, in the NHC structure which are suitable for the NHC 
Johnson additionally teaches that the NHC compounds are likely to form surface linkages on gold surfaces which have higher conductivity (paragraph [0264]) compared to sulfur-gold bonds (paragraph [0254]).

While Johnson teaches a broad NHC structure that may encompass the claimed structure, the beneficial increase in stability in electronics discussed in paragraph [00254] is with respect to replacing a thiol bond (specifically a gold-sulfur bond) with the NHC structure on a metallic surface. Since Haas does not disclose the use of a thiol bond to adhere the glass fiber prepreg to the copper foil and Johnson does not disclose the use of the NHC compound as a binding agent for a prepreg and a metallic foil, it therefore would not be obvious to one of ordinary skill in the art to modify the electronic substrates of Haas to include the NHC compound of Johnson.

Thus there is no prior art, either alone or in combination, which renders obvious an enhanced substrate as claimed in independent claim 1.

Claims 2-5 are dependent upon claim 1, and thus are in condition for allowance.
Independent claim 6 requires all the limitations of claim 1, and therefore is in condition for allowance for the reasons discussed with respect to claim 1 above.
Claims 7-10 is dependent upon claim 6, and thus are in condition for allowance.
Independent claim 11 
Claims 12-13 is dependent upon claim 11, and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785